MANSFIELD, Circuit Judge
(concurring):
I concur in the majority’s decision to reverse the denial of defendants’ request for attorney’s fees and to remand to the district court for reconsideration of the question of fees. I write separately because in my view, set forth in General Camera Corporation v. Urban Development Corporation, 734 F.2d 468 at 469 (2d Cir.1984) (Mansfield, J., concurring), the standard for awarding attorney’s fees to prevailing defendants under 42 U.S.C. § 1988 is slightly different from that adopted by the majority, which applies to actions under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(k), see Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978).
In Title VII eases, upon which the majority relies, e.g. Christiansburg and Prate v. Freedman, 583 F.2d 42, 48 (2d Cir.1978), the standard is whether the plaintiff’s claim was “frivolous, unreasonable or groundless.” As the legislative history of § 1988 makes clear,1 however, Congress *134intended the standard under § 1988 to be whether the plaintiff acted in objective bad faith, i.e., whether his action was frivolous, meritless, or vexatious. Under either standard, of course, the plaintiff’s subjective reliance on an attorney’s advice would not necessarily preclude an award to the defendant.

. The Senate Report with respect to § 1988 states:
“It is intended that the standards for awarding fees be generally the same as under the fee provisions of the 1964 Civil Rights Act. A party seeking to enforce the rights protected by the statutes covered by S. 2278, if successful, “should ordinarily recover an attorney’s fee unless special circumstances would render such an award unjust." Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 402, 88 S.Ct. 964, 966, 19 L.Ed.2d 1263 (1968). Such "private attorneys general” should not be deterred from bringing good faith actions to vindicate the fundamental rights here involved by the prospect of having to pay their opponent’s counsel fees should they lose. Richardson v. Hotel Corporation of America, 332 F.Supp. 519 (E.D.La.1971), aff’d 468 F.2d 951 (5th Cir.1972). (A fee award to a defendant’s employer, was held unjustified where a claim of racial discrimination, though merit-less, was made in good faith.) Such a party, if unsuccessful, could be assessed his oppo*134nent’s fee only where it is shown that his suit was clearly frivolous, vexatious, or brought for harassment purposes. United States Steel Corp. v. United States, 385 F.Supp. 346 (W.D.Pa.1974), aff'd, 9 E.P.D. ¶ 10,225 (3d Cir.1975). This bill thus deters frivolous suits by authorizing an award of attorneys’ fees against a party shown to have litigated in “bad faith" under the guise of attempting to enforce the Federal rights created by the statutes listed in S. 2278." S.Rep. No. 94-1011, 94th Cong., 2d. Sess. 4-5, reprinted in 1976 U.S.Code Cong. & Ad.News 5908, 5912 (emphasis supplied).
Similarly, the House Report accompanying § 1988 states:
"[T]he courts have developed a different standard for awarding fees to prevailing defendants because they do "not appear before the court cloaked in a mantle of public interest.” United States Steel Corp. v. United States, 519 F.2d 359, 364 (3d Cir.1975). As noted earlier such litigants may, in proper circumstances, recover their counsel fees under H.R. 15460. To avoid the potential "chilling effect” noted by the Justice Department and to advance the public interest articulated by the Supreme Court, however, the courts have developed another test for awarding fees to prevailing defendants. Under the case law, such an award may be made only if the action is vexatious and frivolous, or if the plaintiff has instituted it solely to harass or embarrass the defendant. United States Steel Corp. v. United States, supra at 364. If the plaintiff is "motivated by malice and vindictiveness, then the court may award counsel fees to the prevailing defendant. Carrion v. Yeskiva University, 535 F.2d 722 (2d Cir.1976). Thus if the action is not brought in bad faith, such fees should not be allowed. See, Wright v. Stone Container Corp., 524 F.2d 1058 (8th Cir.1975); see also Richardson v. Hotel Corp. of America, 332 F.Supp. 519 (E.D.La.1971), aff'd without published opinion, 468 F.2d 951 (5th Cir.1972). This standard will not deter plaintiffs from seeking relief under these statutes, and yet will prevent their being used for clearly unwarranted harassment purposes.” H.R.Rep. No. 94-1558, 94th Cong., 2d Sess. 6-7 (1976) (emphasis supplied).